UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                                     No. 98-60608
                                   Summary Calendar

ARMANDO MONTES DE OCA-CASTILLO;
ELSA LUCERO-REYES,
                                                                               Petitioners,
                                          versus
IMMIGRATION AND NATURALIZATION SERVICE,
                                                                              Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                  (A74-590-845 & 846)


                                      July 26, 1999
Before POLITZ, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:*

       Armando Montes de Oca-Castillo and Elsa Lucero-Reyes have filed a
petition for review of the Board of Immigration Appeals’ final order of exclusion.
Montes and Lucero contend that their due process rights were violated because the

immigration officer at the port of entry did not adequately apprise them of their

right to withdraw their applications for admission into the United States, and the
immigration judge refused to allow them to withdraw their applications for

admission during the exclusion hearing. These issues, however, were not presented

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
to the Board of Immigration Appeals. Accordingly, we lack jurisdiction to decide
them.1

         Montes and Lucero also assert that the BIA violated their due process rights

by conducting a “cursory” or “summary” review of their appeal. This issue has not
been discussed in the body of appellant’s brief and therefore is deemed abandoned.2

         Finally, Montes and Lucero contend that exclusion proceedings were

inappropriate in their case, maintaining instead that they should have been placed

in deportation proceedings. This contention is unavailing; exclusion proceedings
were appropriate in this case.3
         The petition for review is DENIED.




   1
       Ozdemir v. INS, 46 F.3d 6 (5th Cir. 1994).
   2
       Green v. State Bar of Texas, 27 F.3d 1083 (5th Cir. 1994).
   3
       Delgado-Carrera v. INS, 773 F.2d 629 (5th Cir. 1985).
                                             2